— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered April 8, 1987, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the evidence was legally sufficient to establish that the driver of the getaway car was "another person actually present” so as to support a conviction for robbery in the second degree as defined in Penal Law § 160.10 (1). The record reveals that the complaining witness was robbed of her purse, on the street, in full view of the driver, who was in a position to render immediate assistance to the defendant (cf., People v Hedgeman, 70 NY2d 533). Accordingly, the driver’s presence posed a sufficient threat of additional violence so as to satisfy the aggravating element necessary to raise the offense to second degree robbery.
*709While we agree with the defendant that the trial court should have instructed the jury with respect to the issue of corroboration of the testimony of an accomplice (see, CPL 60.22 [1]), the court’s failure to do so does not warrant reversal of the conviction, since there was ample corroborative evidence, elicited from the complainant, which connected the defendant to the commission of the crime (see, People v Mayo, 136 AD2d 748, lv denied 71 NY2d 971).
Finally, the defendant’s challenges to various comments made by the prosecutor during summation are either unpreserved for appellate review or without merit. Mangano, J. P., Thompson, Kunzeman and Eiber, JJ., concur.